Citation Nr: 0507978	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  98-13 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Evaluation of status post excision for tuberculous 
lymphadenitis, right axilla, currently assigned a non-
compensable rating.

2.  Entitlement to service connection for disability of the 
knees.  

3.  Entitlement to service connection for disability of the 
feet.

4.  Entitlement to service connection for urticaria.

5.  Entitlement to service connection for hives.  


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1965 to November 
1985.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for status post excision for tuberculous 
lymphadenitis right axilla.  The veteran perfected his appeal 
as to the issues of a higher rating for status post excision 
for tuberculous lymphadenitis right axilla.  

In a September 2002 rating decision, service connection was 
denied for disabilities of the knees and feet, urticaria, 
hives, persistent cough, and cirrhosis.  The veteran 
submitted a notice of disagreement as to the issues of 
service connection for disabilities of the knees and feet, 
urticaria, and hives.  

In September 2003, the Board remanded this case.  

The issues of service connection for disabilities of the 
knees and feet, urticaria, and hives, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The veteran has a scar due to excision for tuberculous 
lymphadenitis, right axilla, but it is not painful or tender 
on objective demonstration nor does it cause any limitation 
of function.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for status post excision for tuberculous lymphadenitis, right 
axilla are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4118, Diagnostic Code 7804 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
April 2003 and April 2004 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veteran Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  The November 2004 
supplemental statement of the case constituted subsequent 
process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

In June 1997, the veteran's application for VA disability 
benefits was received.  

In February 1998, the veteran was afforded a VA examination.  
Physical examination revealed a healed scar of the right 
axilla, measuring about 2-3 inches, the result of prior 
surgery.  

In a March 1998 rating decision, service connection for 
status post excision for tuberculous lymphadenitis right 
axilla was granted and a non-compensable rating was assigned 
for a scar, effective June 1997.  

In a January 1999 Medical Certificate, F.I., M.D., stated 
that he had treated the veteran in 1986 and 1987 for an 
infected sebaceous cyst of the right axilla.  

In February 1999, the veteran testified at a personal 
hearing, but did not present any specific contentions with 
regard to his status post excision for tuberculous 
lymphadenitis right axilla.

In February 1999, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, the veteran 
reported that he had pain over the scar during cold weather.  
Physical examination revealed a 6 centimeter linear scar in 
the right armpit.  There was no tenderness or adherence.  It 
had a smooth texture.  There was no ulceration or breakdown 
of skin.  The scar was not elevated or depressed.  There was 
no underlying tissue loss.  There was no inflammation, edema, 
or keloid formation.  The scar was light brown in color.  It 
was noted to be non-disfiguring.  There was no limitation of 
function due to the scar.  The diagnosis was scar, status 
post excision for tuberculous lymphadenitis.  

In June 2000, the veteran was afforded a VA examination.  The 
veteran stated that the scar was aggravated by cold weather.  
A 7 centimeter linear scar was noted on the right axilla.  
The objective findings were exactly the same as on the last 
examination.  The diagnosis was scar, status post excision 
for tuberculous lymphadenitis.  


Analysis

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation for major depression, the Board finds 
that some discussion of Fenderson v. West, 12 Vet. App 119 
(1999) is warranted.  In that case, the United States Court 
of Appeals for Veterans Claims (the Court) emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this) 
in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  In this case, the disability has not significantly 
changed and a uniform rating is warranted.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The veteran is rated under Diagnostic Code 7804.  

The rating schedule also provides ratings under several 
Diagnostic Codes for scarring of the skin.  Disfiguring scars 
of the head, face and neck are rated under Diagnostic Code 
7800.  The veteran does not have this type of scar.  Scars 
from burns are rated under Diagnostic Codes 7801-7802.  The 
veteran does not have this type of scar.  Scars which are 
superficial, poorly nourished, with repeated ulceration are 
rated under Diagnostic Code 7803.  The veteran does not have 
this type of scar. 

Scars which are superficial, tender and painful on objective 
demonstration are rated as 10 percent disabling under 
Diagnostic Code 7804.  The veteran complains of pain in cold 
weather.  He is competent to report pain.  However, objective 
findings on multiple examinations is entirely negative for 
any current symptoms.  The last time it was symptomatic was 
in the 1980's, well before the current appeal period.  On 
current examinations, the scar was not painful when 
manipulated.  There was no tenderness or adherence.  It had a 
smooth texture.  There was no ulceration or breakdown of 
skin.  The scar was not elevated or depressed.  There was no 
underlying tissue loss.  There was no inflammation, edema, or 
keloid formation.  The scar was light brown in color.  It was 
noted to be non-disfiguring.  Thus, there is no basis to 
assign a 10 percent rating under Diagnostic Code 7804 as all 
testing was negative for current symptoms.  

Under Diagnostic Code 7805, other scars are rated based on 
the limitation of function of the part affected.  VA 
examinations indicated that there was no limitation of 
function due to the scar.  Thus, a higher rating is not 
warranted under this diagnostic code.  

The Board alos notes that there is no evidence of active 
tuberculosis or continuing lymphadenitis.  Therefore an 
separate evaluation for non-pulmonary tuberculosis or 
lymphadenitis is not warranted.  See 38 C.F.R. § 4.88 (2004).


ORDER

Entitlement to a rating in excess of 10 percent for status 
post excision for tuberculous lymphadenitis, right axilla.




REMAND

As noted in the introductory portion of this decision, the 
veteran has submitted a notice of disagreement as to the 
issues of service connection for disabilities of the knees 
and feet, urticaria, and hives.  As such, a statement of the 
case must be issued.  The failure to issue a statement of the 
case is a procedural defect requiring a remand.  Manlincon v. 
West 12 Vet. App. 238 (1999).  Accordingly, this matter is 
REMANDED for the following action:

The AOJ should send the veteran a 
statement of the case as to the issues of 
service connection for disabilities of 
the knees and feet, urticaria, and hives, 
in accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 19.29, 19.30.  If the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal 
on this issue, then the RO should return 
the claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	H.N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


